Case 18-09108-RLM-11         Doc 694     Filed 08/02/19     EOD 08/02/19 12:14:00          Pg 1 of 1


                                                                                 FILED
                                                                         U.S. BANKRUPTCY COURT
 In re:                                                                   INDIANAPOLIS DIVISION
 Chapter 11 Case No 18-09108-RLM-11
 Debtor: USA GYMNASTICS Bankruptcy                                           AUG U2 20 1d
 Creditor: Robin Smith
 Amount Claimed: $2339.60                                             SOUTHERN DISTRICT OF INDIANA
 Claim#: 24                                                             KEVIN P. DEMPSEY. CLERK



 Dear Judge Moberly,

 I am a creditor in the USAGym Bankruptcy case. My claim (claim #24) is currently classified as
 a Priority, and I want to object to it being reclassified as unsecured. My claim is for a total of
 $2,339.60. $2 ,000 is for contract labor - I spent 8 days and 6 nights working at two training
 camps chaperoning young gymnasts. The remaining $339.60 represents out of pocket
 expenses incurred for - parking, baggage fees and per diem. USAGym contracted me and
 promised to pay $250 per day. My documentation is on file. Please let me know if you require
 additional information.

 I have reviewed section 507 which indicates that wages and salaries are treated as a Priority.
 don't see the difference between wages and fees related to providing personal services (plus
 out of pocket expenses). I entered into a contract with USAGym to provide my services,
 performed the duties as required and should expect to be given Priority for services performed.

I have been an active participant in women 's gymnastics for over 30 years. During this time, I
have given hundreds of hours a year of volunteer support to a sport I am truly passionate
about. I agreed to provide my services to chaperone these young female athletes for USAGym
(which required me to be away from home for 8 days) because I viewed this as an opportunity
to be a part of a solution to the problems currently facing USAGym in their bankruptcy
proceedings. It would seem an injustice to reclassify this expense for personal services from a
Priority claim to an unsecured claim.

 I respectfully request that my claim remain a Priority claim and not be reclassified as
 unsecured.

 Sincerely,

   ~~a~
 Robin A. Smith
 46 Chelmsworth Dr
 Bella Vista, AR 72715




                                                                    ~ENVELOPE NOT PROVIDED
                                                                    17Ji COPIES NOT PROVIDED
